Harvey, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), entered May 5, 1988 in Albany County, which dismissed a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, after a hearing.
Alleging that respondent was denying him proper medical treatment for a purported medical condition, petitioner applied for a writ of habeas corpus. The petition was ultimately dismissed and this appeal followed. Petitioner is no longer in the custody of respondent. He is now a prisoner under the authority of the State Department of Correctional Services and no allegation has been made that he is currently suffering from a lack of proper medical treatment. Hence, this appeal appears to be moot. In any event, a writ of habeas corpus was not the proper procedural vehicle for petitioner to use for the type of relief sought herein and the record is inadequate to consider the merits even if we were to deem it appropriate to convert the proceeding.
Appeal dismissed, as moot, without costs. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.